UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/12 The following Form N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for this series, as appropriate. Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund Dreyfus Emerging Asia Fund Dreyfus Greater China Fund Dreyfus India Fund Dreyfus Satellite Alpha Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2012 (Unaudited) Registered Investment Companies100.2% Shares Value ($) Dreyfus Emerging Asia, Cl. I 415,518 a,b 3,166,244 Dreyfus Emerging Markets Fund, Cl. I 4,317,767 b 40,241,584 Dreyfus International Equity Fund, Cl. I 4,637,723 b 119,328,608 Dreyfus International Value Fund, Cl. I 5,454,852 b 51,439,251 Dreyfus/Newton International Equity Fund, Cl. I 7,583,834 b 120,203,776 International Stock Fund, Cl. I 10,380,621 b 138,788,908 Total Investments (cost $456,354,530) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. At July 31, 2012, net unrealized appreciation on investments was $16,813,841 of which $21,928,239 related to appreciated investment securities and $5,114,398 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 473,168,371 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund July 31, 2012 (Unaudited) Common Stocks106.2% Shares Value ($) China18.5% Anhui Conch Cement, Cl. H 150,000 395,567 China Medical System Holdings 1,501,500 743,518 China ZhengTong Auto Services Holdings 1,181,500 a 563,729 CITIC Securities, Cl. H 700,000 1,225,837 Evergrande Real Estate Group 2,188,000 1,021,388 Haitong Securities, Cl. H 730,000 a 894,296 Hilong Holding 1,617,000 348,226 Hunan Non-Ferrous Metal, Cl. H 2,292,000 a 712,306 Ping An Insurance Group, Cl. H 139,000 1,090,713 Zhuzhou CSR Times Electric, Cl. H 199,000 474,744 Hong Kong22.2% Belle International Holdings 569,000 1,053,663 Brilliance China Automotive Holdings 708,000 a 574,274 China Foods 984,000 925,034 China Mengniu Dairy 174,000 518,318 China Resources Land 836,000 1,696,860 China State Construction International Holdings 2,208,000 2,306,317 Far East Horizon 741,000 515,041 Intime Department Store Group 676,000 635,491 Vinda International Holdings 467,000 769,631 India19.2% Dr. Reddy's Laboratories, ADR 23,200 673,264 Hexaware Technologies 543,264 1,115,051 Hinduja Ventures 200,000 1,329,138 Manappuram Finance 822,600 496,237 Reliance Infrastructure 55,000 489,180 Tata Motors 360,000 1,464,533 United Spirits 71,000 1,033,052 Yes Bank 179,000 1,175,417 Indonesia2.8% Adaro Energy 2,790,000 430,365 Bumi Serpong Damai 4,240,000 515,161 Indomobil Sukses Internasional 297,500 191,733 Italy2.3% Prada 135,600 Malaysia2.4% AirAsia 800,000 Philippines7.7% Metropolitan Bank & Trust 97,000 232,596 Philippine Long Distance Telephone 9,160 599,915 Puregold Price Club 735,700 467,908 Security Bank 210,000 711,822 Universal Robina 786,350 1,107,615 Singapore1.1% Singapore Telecommunications 159,000 South Korea15.2% Daum Communications 2,300 224,991 GS Retail 22,400 502,235 Kia Motors 14,000 967,076 LG Chem 4,000 1,110,890 Orion 873 692,609 Samsung Electronics 1,900 2,199,757 SK Hynix 24,000 a 460,630 Taiwan6.7% Hon Hai Precision Industry 486,000 1,370,863 Pegatron 644,000 843,851 Taiwan Semiconductor Manufacturing 180,000 486,122 Thailand8.1% Kasikornbank, NVDR 169,200 940,896 Pruksa Real Estate, NVDR 1,073,600 603,836 Robinson Department Store, NVDR 404,000 786,304 Supalai, NVDR 1,650,000 943,756 Total Common Stocks (cost $43,829,549) Number of Warrants4.2% Warrants Value ($) India Microsec Financial Services (5/5/14) 800,000 a 362,880 Prime Focus (10/24/12) 1,758,250 a,b,c 1,315,902 Total Warrants (cost $4,735,490) Total Investments (cost $48,565,039) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts NVDR- Non-Voting Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31,2012, the value of this security amounted to $1,315,902 or 3.3% of net assets. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, this security was valued at $1,315,902 or 3.3% of net assets. At July 31, 2012, net unrealized depreciation on investments was $3,902,880 of which $3,127,536 related to appreciated investment securities and $7,030,416 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 30.7 Consumer Discretionary 16.2 Information Technology 13.2 Consumer Staples 13.7 Industrial 21.9 Materials 5.5 Health Care 3.5 Telecommunication Services 2.6 Energy 1.9 Utilities 1.2 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2012 (Unaudited) Foreign Forward Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Indonesian Rupiah, Expiring 8/2/2012 a 2,062,376,537 216,568 217,895 ) Counterparty: a Standard Chartered Bank The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 42,983,377 - - Warrants+ 362,880 1,315,902 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (1,327 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund July 31, 2012 (Unaudited) Common Stocks92.5% Shares Value ($) Automobiles & Components2.6% Brilliance China Automotive Holdings 12,218,000 a Banks.6% China Minsheng Banking, Cl. H 2,300,000 Capital Goods15.1% AviChina Industry & Technology, Cl. H 33,000,000 9,957,832 China State Construction International Holdings 23,556,000 24,604,898 First Tractor, Cl. H 11,104,000 a 8,705,987 LK Technology Holdings 46,017,500 9,672,653 Zhuzhou CSR Times Electric, Cl. H 1,618,000 3,859,982 Consumer Durables & Apparel4.8% Prada 1,864,000 12,895,870 Shenzhou International Group Holdings 2,843,000 5,022,644 Diversified Financials10.6% CITIC Securities, Cl. H 9,851,500 17,251,908 Far East Horizon 17,922,000 12,456,907 Haitong Securities, Cl. H 8,295,200 a 10,162,147 Energy4.3% CNOOC 4,520,000 9,162,753 Hilong Holding 32,610,000 7,022,670 Food & Staples Retailing1.2% Shanghai Friendship Group, Cl. B 4,382,022 Food, Beverage & Tobacco3.9% China Foods 15,760,000 Household & Personal Products4.0% Vinda International Holdings 9,210,000 Insurance6.2% China Life Insurance, Cl. H 2,733,000 7,559,654 New China Life Insurance, Cl. H 2,250,000 7,065,070 Ping An Insurance Group, Cl. H 1,119,000 8,780,630 Materials6.2% Anhui Conch Cement, Cl. H 1,300,000 3,428,244 Hunan Non-Ferrous Metal, Cl. H 50,492,000 a 15,691,867 Xinjiang Xinxin Mining Industry, Cl. H 23,777,000 4,353,920 Pharmaceuticals, Biotech & Life Sciences3.5% China Medical System Holdings 26,424,000 Real Estate12.6% China Merchants Property Development, Cl. B 687,716 1,300,991 China Overseas Land & Investment 5,130,000 12,132,539 China Resources Land 7,900,000 16,034,921 Evergrande Real Estate Group 30,155,000 14,076,766 KWG Property Holding 7,100,000 3,936,967 Retailing8.5% Belle International Holdings 7,898,000 14,625,360 China ZhengTong Auto Services Holdings 13,501,500 a 6,441,971 Hengdeli Holdings 10,096,000 2,812,147 Intime Department Store Group 8,411,500 7,907,441 Software & Services2.7% Qihoo 360 Technology, ADR a Technology Hardware & Equipment4.2% Hon Hai Precision Industry 3,950,000 11,141,786 Pegatron 3,600,000 4,717,179 Telecommunication Services1.5% HKT Trust 7,062,000 Total Common Stocks (cost $365,007,234) Number of Warrants6.5% Warrants Value ($) Real Estate1.7% China Merchants Property Development, Cl. A (2/28/13) 1,683,000 a,b Diversified Financials1.4% Haitong Securities, Cl. A (11/1/12) 3,600,000 a,b Insurance2.5% Ping An Insurance Group, Cl. A (11/1/12) 1,339,619 a,b Food, Beverage & Tobacco.9% Yuan Longping High-tech Agriculture, Cl. A (2/6/13) 1,161,450 a,b Total Warrants (cost $22,374,520) Total Investments (cost $387,381,754) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2012, these securities were valued at $24,329,987 or 6.5% of net assets. At July 31, 2012, net unrealized depreciation on investments was $14,570,741 of which $32,203,754 related to appreciated investment securities and $46,774,495 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 15.1 Real Estate 14.3 Diversified Financials 12.0 Insurance 8.7 Retailing 8.5 Materials 6.2 Consumer Durables & Apparel 4.8 Food, Beverage & Tobacco 4.8 Energy 4.3 Technology Hardware & Equipment 4.2 Household & Personal Products 4.0 Pharmaceuticals, Biotech & Life Sciences 3.5 Software & Services 2.7 Automobiles & Components 2.6 Telecommunication Services 1.5 Food & Staples Retailing 1.2 Banks .6 † Based on net assets. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 348,481,026 - - Warrants+ 24,329,987 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus India Fund July 31, 2012 (Unaudited) Common Stocks102.3% Shares Value ($) Automobiles & Components5.0% Tata Motors 31,500 Banks13.4% Canara Bank 14,000 92,184 Punjab & Sind Bank 70,000 79,547 State Bank of India 2,100 75,712 UCO Bank 75,000 93,927 Capital Goods16.7% Hindustan Construction 100,000 a 31,556 Ingersoll-Rand India 15,000 121,384 Larsen & Toubro 5,500 135,426 Schneider Electric Infrastructure 62,000 85,729 Sintex Industries 47,000 50,706 Diversified Financials3.9% IFCI 115,000 73,200 PTC India Financial Services 100,000 a 25,263 Food, Beverage & Tobacco18.1% Balrampur Chini Mills 59,000 a 57,499 Dhampur Sugar Mills 110,000 133,408 Nestle India 1,800 144,953 United Spirits 8,500 123,675 Insurance4.4% Reliance Capital 18,500 Materials2.0% MOIL 10,700 Media9.5% Hinduja Ventures 12,500 83,071 Prime Focus 100,000 a 75,339 Reliance Broadcast Network 110,000 a 83,862 Pharmaceuticals, Biotech & Life Sciences17.8% Merck 8,400 a 92,179 Natco Pharma 6,649 41,539 Novartis India 10,000 118,421 Parabolic Drugs 180,000 76,544 Pfizer 5,700 124,382 Telecommunication Services3.6% Reliance Communications 90,000 Utilities7.9% Indiabulls Infrastructure and Power 132,750 a 10,503 Reliance Infrastructure 13,000 115,624 Reliance Power 45,555 a 74,744 Total Investments (cost $3,266,803) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. At July 31, 2012, net unrealized depreciation on investments was $664,714 of which $43,261 related to appreciated investment securities and $707,975 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 18.1 Pharmaceuticals, Biotech & Life Sciences 17.8 Capital Goods 16.7 Banks 13.4 Media 9.5 Utilities 7.9 Automobiles & Components 5.0 Insurance 4.4 Diversified Financials 3.9 Telecommunication Services 3.6 Materials 2.0 † Based on net assets. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 2,602,089 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Satellite Alpha Fund July 31, 2012 (Unaudited) Registered Investment Companies97.9% Shares Value ($) Dreyfus Emerging Markets Fund, Cl. I 3,502 a 32,638 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 4,837 a 69,949 Dreyfus Global Absolute Return Fund, Cl. I 12,453 a,b 154,416 Dreyfus Global Real Estate Securities Fund, Cl. I 7,267 a 58,205 Dreyfus Inflation Adjusted Securities Fund, Institutional Shares 3,990 a 57,530 Dreyfus International Bond Fund, Cl. I 3,148 a 53,577 Dreyfus Natural Resources Fund, Cl. I 2,758 a,b 68,267 Dreyfus/The Boston Company Emerging Markets Core Equity Fund, Cl. I 1,944 a 36,296 Total Investments (cost $480,441) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At July 31, 2012, net unrealized appreciation on investments was $50,437 of which $55,156 related to appreciated investment securities and $4,719 related to depreciated investment securities. At July 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 74.7 Mutual Funds: Domestic 23.2 † Based on net assets. The following is a summary of the inputs used as of July 31, 2012 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Mutual Funds 530,878 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 26, 2012 By: /s/ James Windels James Windels Treasurer Date: September 26, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
